Citation Nr: 1139023	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-32 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for chloracne and acneform disease, claimed as a residual of exposure to Agent Orange.

2.  Entitlement to service connection for erectile dysfunction, claimed as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	William D. Pfeiffer, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, inter alia, denied the Veteran's claims for service connection for chloracne and acneform disease and erectile dysfunction.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

At the time of his Board hearing in August 2011, the Veteran directly submitted to the Board additional evidence regarding the service connection claims currently on appeal.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran submitted these documents with a signed waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the RO for initial consideration of the new evidence.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Before addressing the merits of the Veteran's claims for service connection for chloracne and erectile dysfunction, the Board finds that additional development of the evidence is required.

First, the Veteran indicated that additional relevant private treatment records may be available regarding his claims.  In this regard, the Board notes that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (consent form) in February 2008, which indicated that relevant records may be held by Dr. J. Noonan, and Dr. P. Rappaport.  The Veteran submitted certain records from these physicians; however, the AOJ made no request for the complete records identified.  

VA's duty to assist includes making reasonable efforts to obtain relevant medical treatment records of the Veteran (including private records).  38 U.S.C.A. §§ 5103A(b)(1), (2) (West 2002); 38 C.F.R. §§ 3.159(c)(1) (2011).  Because any treatment record regarding the history of his current disorders might be relevant to the Veteran's claim, the AOJ should attempt to obtain these records, and, if the AOJ is unable to obtain the records, the AOJ must record the attempt to obtain the records within the Veteran's case file.

Second, regarding the Veteran's claim for chloracne, the Veteran contends that he currently experiences chloracne and acneform diseases because of exposure to Agent Orange or another toxic herbicide agent during his military service while stationed in Vietnam.  See the Veteran's August 2007 claim.  The Veteran has described relevant symptoms as a rash affecting the groin area during his service, but indicated that he decided not to report these symptoms at the time of his separation from active duty because this would have delayed his return from duty in Vietnam.  See the Veteran's October 2008 VA Form 9, and the hearing transcript pg. 15.  Furthermore, the Veteran has indicated that he developed relevant symptoms of his skin disorder within one year of his service in Vietnam.  Specifically, the Veteran has indicated that he had clear skin at the time of his entry into military service, but that shortly after his service in Vietnam he developed the symptoms of his currently diagnosed upper body skin disorder.  See the hearing transcript pges. 5-12.  He has indicated that these have a history of occurring about once a month since his service.  Id. pg. 9.  To summarize, the Veteran has indicated that he experienced a groin area rash during service, and that less than one year after his discharge from active duty service he began to experience symptoms of his current upper body skin disorder.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Chloracne or other acneform disease consistent with chloracne, is considered to be eligible for presumption of service connection due to exposure to herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  However, application of this presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within one year of the presumed exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

In this regard, the Veteran's two DD Form 214s indicate that the Veteran received the Vietnam service medal, and that he had at least five months of foreign and/or sea service.  In addition, the Veteran's DD Form 214 for the period from February to June 1968 indicates that the Veteran's second period of service began at a reenlistment which occurred in Vietnam.  Further, the AOJ has received a response from the National Personnel Records Center (NPRC), which indicates that the Veteran's SPRs show that he served in Vietnam from February to June 1968.  Finally, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD) in part based on his credible discussion of stressor events which occurred in Vietnam.  Therefore, the record contains conclusive evidence that the Veteran experienced service in Vietnam during the relevant period, such that he is presumed to have been exposed to the relevant herbicide agents.  

The Veteran has also submitted evidence of a current diagnosis of chloracne associated with herbicide exposure in Vietnam.  See the July 2007 private treatment record dated from P. Rappaport, MD.  Dr. Rappaport noted that the Veteran has symptoms of upper body rash, and indicated that these supported a diagnosis of chloracne.  Therefore, to obtain service connection for chloracne under the relevant herbicide presumptions, the Veteran must show that this disorder manifested within one year of his exposure to herbicide agents.

As noted above, the Veteran has indicated symptoms of his current skin disorder within one year of his relevant exposure.  The Veteran has also submitted evidence to support his contentions.  In this regard, the Veteran submitted pictures that appear to show evidence of relevant symptoms within one year of his service.  The Veteran also submitted statements from his sister and spouse indicating that they have both observed symptoms of his current skin disorder shortly after his discharge from service.  See the February 2008 statement from the Veteran's sister (C.S.), and the February 2008 statement from the Veteran's spouse and the hearing transcript pg. 22.  The Veteran is competent to submit statements of symptoms of chloracne, and his family members are competent to describe such symptoms when subsequently endorsed by a medical professional.  See Jandreau, 492 F.3d at 1377; see also 38 C.F.R. §§ 3.159(a)(1), (2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran is not competent to provide a retroactive diagnosis of chloracne occurring within one year of his presumptive exposure to herbicide agents.  Id.

To some extent, the Veteran's statements are also corroborated by the medical evidence of record.  In this regard, the Veteran's entrance examination of December 1965 is negative for any skin disorder; however, he did mention a history of pre-service treatment for cysts.  Furthermore, the medical record from Dr. Rappaport appears to base the diagnosis of a history of chloracne solely on the Veteran's description of his disorder, without any explanation for the conclusions provided.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  As such, the record is simply inadequate to allow the Board to grant the Veteran's claim for service connection for chloracne at this time.

Pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, the standard for a VA medical examination is quite low.  In this case, there is clearly evidence that the Veteran experiences a current skin disorder that may be connected to his service, which is sufficient to trigger the requirement for a VA medical examination regarding the nature and etiology of his current skin disorder.  Therefore, a medical examination is necessary to review the Veteran's history and current symptoms of a skin disorder.  

Third, regarding the Veteran's assertion of erectile dysfunction due to his military service, the Veteran has indicated that he believes that he developed erectile dysfunction due to his exposure to certain herbicide agents.  See the Veteran's August 2007 claim, October 2008 VA Form 9, and the hearing transcript pges. 13, 18-21.  Further, the Veteran has also asserted that his erectile dysfunction has developed as secondary to, or is aggravated by, his service-connected heart disorder.  See the hearing transcript pg. 19.  The Veteran also submitted a private treatment record dated in April 2011 from G. Ortiz, MD, which indicates a diagnosis of "organic" erectile dysfunction, but does not provide a review of any connection between the Veteran's service and his current disorder.  The Veteran has also indicated that physicians have indicated that there may be a connection between the Veteran's service and his current erectile dysfunction.  See the hearing transcript pges. 20-21.  Finally, the Board notes that the evidence of record also raises the possibility that his erectile dysfunction disorder is secondary to, or aggravated by, his service-connected PTSD.  See the Veteran's October 2008 VA Form 9, and the June 1995 private treatment record.  Again, the standard for requiring a medical examination is quite low.  In this case, there is evidence of a current erectile dysfunction disorder, and evidence that such a disorder may be secondary to or aggravated by certain service-connected disorders.  Therefore, the Board concludes that the Veteran should be provided with a VA medical examination to review the nature and etiology of his current erectile dysfunction. 

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health care providers that have treated or evaluated him for his erectile dysfunction and skin disorders, and attempt to obtain records from each health care provider that he identifies, if such records are not already in the claims file.  Provide the Veteran with a VA Form 21-4142 to allow him to provide the necessary consent.

	Whether or not the Veteran has identified any new records, the AOJ should make an attempt to acquire complete records from the following physicians identified in the Veteran's February 2008 consent form:

A)	Dr. Noonan.

B)	Dr. Rappaport.

	All attempts to secure these records, and any response received, must be documented in the claims file. 

2.	The AOJ should also obtain all relevant VA medical treatment records of treatment for chloracne and erectile dysfunction after October 2010.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

3.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA examination, by a specialist, i.e. a dermatologist or other equivalent specialist, to determine the nature and etiology of the Veteran's current skin disorder.  The examination should include any diagnostic testing or evaluation deemed necessary.  The specific results of any testing should be set forth in the examination report.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  

	Based on the examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

A)	Provide a comprehensive history and diagnosis of the Veteran's current skin disorder.  

	This should address:  the history of his chloracne as supplied by the Veteran including the pictures he has submitted, and the diagnosis provided by Dr. Rappaport in July 2007, as well as any new evidence obtained subsequent to this remand.  The examiner should also thoroughly review the Veteran's medical records, including the history of cysts indicated by the Veteran at the time of his enlistment.

B)	Is it at least as likely as not that the Veteran's current skin disorder and history of symptoms from shortly after service represents the onset of chloracne within one year of his exposure to herbicide agents in Vietnam?  

C)	Regardless of the answer to the prior question, is it at least as likely as not that the Veteran's current skin disorder is a skin disorder which is due to or began during his military service, or is otherwise related to his military service, regardless of any in-service herbicide exposure?

D)	Finally, the examiner should indicate if any currently diagnosed skin disorder is unrelated to his military service.  

	The examiner must explain the rationale of any opinion provided utilizing the evidence of record as relevant, where favorable or unfavorable.  If the examiner is unable to provide the requested opinion, explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	After all relevant treatment records have been obtained, arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature and etiology of his current erectile dysfunction disorder.  The Veteran is again advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for his claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on the examination and a comprehensive review of the claims file, the orthopedic examiner should address the following issues:

A)	Provide a comprehensive history and diagnosis of the Veteran's erectile dysfunction.  This should include a review of the lay and medical history regarding his erectile dysfunction, as well as any new evidence obtained subsequent to this remand.  

	The examiner should also note the history of the Veteran's service-connected PTSD and cardiovascular disorders, including the private treatment record dated June 1995, which indicated a relationship between stress and the Veteran's erectile dysfunction disorder. 

B)	Is it at least as likely as not that the Veteran's erectile dysfunction disorder is caused by the Veteran's military service, either due to exposure to herbicide agents or other factors?

C)	Is it at least as likely as not that any currently identified erectile dysfunction disorder is caused by his service-connected PTSD and cardiovascular disorders?

D)	Is it at least as likely as not that the Veteran's current erectile dysfunction disorder is aggravated beyond its natural progression by his service-connected PTSD and cardiovascular disorders?

E)	If the answer to question (D) is yes, to the extent possible, please identify the baseline level of the Veteran's erectile dysfunction disorder (prior to aggravation) and the permanent, measurable increase in the severity of the Veteran's erectile dysfunction disorder due to his service-connected disorders.

F)	The examiner should also comment on the likelihood that any current erectile dysfunction disorder found is due to intercurrent causes, wholly unrelated to his military service.  

	The examiner must explain the rationale of any opinion provided citing to the evidence of record as relevant, whether favorable or unfavorable.  If the examiner is unable to provide the requested opinion, explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

6.	Readjudicate the Veteran's claims for service connection for a skin disorder and for erectile dysfunction, including consideration of his erectile dysfunction as secondary to or aggravated by his service-connected PTSD and cardiovascular disorders.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  Adjudication of the service connection claim for an erectile dysfunction disorder should consider the applicability of 38 C.F.R. § 3.310 (2011) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



